Exhibit 10.13

SANCHEZ ENERGY CORPORATION

THIRD AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN

PERFORMANCE PHANTOM STOCK AGREEMENT

Participant:

Address:

Number of Target Phantom Shares:

Date of Grant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting of Phantom Shares:

  

Vesting Date

  

Vested %

 

 

  

 

  

 


20%

  

 

  

 

  

 


20%

  

 

  

 

  

 


20%

  

 

  

 

  

 


20%

  

 

  

 

  

 


20%

 

 

  

 

  

 

Total: 100%

 

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant, pursuant to the provisions of the Sanchez Energy
Corporation Third Amended and Restated 2011 Long Term Incentive Plan, as amended
from time to time in accordance with its terms (the “Plan”), an award (this
“Award”) pursuant to Section 6(b) of the Plan of shares of Phantom Stock (the
“Phantom Shares”), effective as of the “Date of Grant” as set forth above, upon
and subject to the terms and conditions set forth in this Phantom Stock
Agreement (this “Agreement”) and in the Plan, which are incorporated herein by
reference.  The number of Target Phantom Shares subject to this Award that vest
if any shall be determined in accordance with the terms and conditions set forth
on Schedule I attached hereto.  Each Phantom Share subject to this Award
represents a notional share granted under the Plan that upon vesting and
settlement, in accordance with the terms and conditions set forth on Schedule I
attached hereto, would entitle the Participant to receive one Common Share as of
the applicable Vesting Date (as defined below). The Phantom Shares will be
credited to a separate account maintained for the Participant on the books of
the Company (the “Account”) and will vest and be settled in accordance with
Section 3 below.  Unless otherwise defined in this Agreement, capitalized terms
used in this Agreement shall have the meanings assigned to them in the Plan.

EFFECT OF THE PLAN. The Phantom Shares granted to Participant are subject to all
of the provisions of the Plan and this Agreement, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Participant, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Participant hereunder,
and this Award shall be subject, without further action by the Company or
Participant, to such amendment, modification, restatement or supplement unless
provided otherwise therein.

VESTING SCHEDULE; SERVICE REQUIREMENT. Except as otherwise accelerated by the
Committee, the Phantom Shares shall vest during Participant’s continued service
with the Company or an Affiliate  (including Participant’s services for the
Company pursuant to the Services Agreement, dated as of December 19, 2011, by
and between Sanchez Oil & Gas Corporation and the Company) (“Continuous
Service”) in accordance with, and subject to the terms and conditions, set forth
in Schedule I attached hereto. 

Phantom Shares that have vested pursuant to this Agreement, including Schedule I
attached hereto, are referred to herein as “Vested Phantom Shares” and Phantom
Shares that have not yet vested pursuant to this Agreement are referred to
herein as “Unvested Phantom Shares.”





--------------------------------------------------------------------------------

 



SETTLEMENT.  Subject to Section 2 above and Section 7 below, with respect to the
Vested Phantom Shares that become vested as of a given Vesting Date, the Company
shall deliver to the Participant one share of Common Stock no later than the
fifteenth (15th) day following the applicable Vesting Date (such date, the
“Settlement Date”) and upon settlement, such Vested Phantom Shares will cease to
be credited to the Account.

NON-TRANSFERABILITY. Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Phantom Shares, or
any right or interest therein, by operation of law or otherwise, except only
with respect to a transfer of title effected pursuant to Participant’s will or
the laws of descent and distribution following Participant’s death. References
to Participant, to the extent relevant in the context, shall include references
to authorized transferees. Any transfer in violation of this Section 5 shall be
void and of no force or effect, and shall result in the immediate forfeiture of
all Phantom Shares.

DIVIDEND EQUIVALENTS AND VOTING RIGHTS. The Participant shall not be deemed for
any purpose to be the owner of the Common Shares underlying the Phantom Shares
subject to the Award, other than with respect to the Participant’s right to
receive payment upon vesting and settlement of the Phantom Shares pursuant to
Section 3 above.  The Participant acknowledges and agrees that, with respect to
each Phantom Share credited to the Account, the Participant has no voting rights
with respect to the Company.  If the Company pays a cash dividend on its
outstanding Common Shares for which the Record Date (for purposes of this
Agreement, the “Record Date” is the date on which shareholders of record are
determined for purposes of paying the cash dividend on Common Shares) occurs
after the Date of Grant and prior to the Settlement Date, the Participant shall
receive a lump sum cash payment on the applicable Settlement Date equal to the
aggregate amount of the ordinary cash dividends paid by the Company on a single
Common Share multiplied by the number of Phantom Shares awarded under this
Agreement that are both (x) unvested and unpaid as of each applicable Record
Date and (y) settled upon such Settlement Date.

CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during the term
of this Agreement, there is any capital adjustment affecting the outstanding
Common Shares as a class without the Company’s receipt of consideration, the
Unvested Phantom Shares shall be adjusted in accordance with the provisions of
Section 4(c) of the Plan. Any and all new, substituted or additional securities
that become subject to the Award hereunder because of a capital adjustment shall
be immediately subject to the forfeiture provisions of this Agreement and
included thereafter as “Unvested Phantom Shares” for purposes of this Agreement.

GENERAL ASSETS.  All amounts credited to the Participant’s Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company.  The Participant’s interest in the Account shall make the
Participant only a general, unsecured creditor of the Company.

TAX MATTERS.  

The Company’s obligation to pay amounts to Participant upon the vesting and
settlement of the Phantom Shares shall be subject to the satisfaction of any and
all applicable federal, state and local income and/or employment tax withholding
requirements (the “Required Withholding”) and the Company shall withhold from
any payment due to the Participant such amount necessary to satisfy
Participant’s Required Withholding.

Participant acknowledges that the tax consequences associated with this Award
are complex and that the Company has urged Participant to review with
Participant’s own tax advisors the federal, state, and local tax consequences of
this Award. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of the Award.

ENTIRE AGREEMENT; GOVERNING LAW. The Plan and this Agreement constitute the
entire agreement of the Company and Participant (collectively, the “Parties”)
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Parties with respect to the subject
matter hereof. If there is any inconsistency between the provisions of this
Agreement and of the Plan, the provisions of the Plan shall govern. Nothing in
the Plan and this Agreement (except as expressly provided therein or herein) is
intended to confer any rights or remedies on any person other than the Parties.
The Plan and this Agreement are to be construed in accordance with and governed
by the internal laws of the State of Delaware, without giving effect to any
choice-of-law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the

2

--------------------------------------------------------------------------------

 

 

rights and duties of the Parties. Should any provision of the Plan or this
Agreement relating to the subject matter hereof be determined by a court of law
to be illegal or unenforceable, such provision shall be enforced to the fullest
extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of this Award or this Agreement for construction or
interpretation.

NATURE OF PAYMENTS. Any and all payments in respect of Phantom Shares hereunder
shall constitute special incentive payments to Participant and shall not be
taken into account in computing the amount of salary or compensation of
Participant for the purpose of determining any retirement, death or other
benefits under (a) any retirement, bonus, life insurance or other employee
benefit plan of the Company, or (b) any agreement between the Company and
Participant, except as such plan or agreement shall otherwise expressly provide.

AMENDMENT; WAIVER. This Agreement may be amended or modified only by means of a
written document or documents signed by the Company and Participant. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

NOTICE. Any notice or other communication required or permitted hereunder shall
be given in writing and shall be deemed given, effective, and received upon
prepaid delivery in person or by courier or upon the earlier of delivery or the
third business day after deposit in the United States mail if sent by certified
mail, with postage and fees prepaid, addressed to the other Party at its address
as shown beneath its signature in this Agreement, or to such other address as
such Party may designate in writing from time to time by notice to the other
Party in accordance with this Section 14.

SECTION 409A.  Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and applied so that the payments set forth herein
either shall either be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or shall comply with the
requirements of Section 409A of the Code, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Section 409A of the Code.  Any provision of this Agreement to
the contrary notwithstanding, if the Participant is a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, as
determined by the Company, on the Participant’s termination date, all amounts
due under this Agreement that constitute a “deferral of compensation” within the
meaning of Section 409A of the Code, that are provided as a result of a
“separation from service” within the meaning of Section 409A of the Code, and
that would otherwise be paid or provided during the first six months following
the Participant’s termination date, shall be accumulated through and paid or
provided on the first business day that is more than six months after the
Participant’s termination date (or, if Participant dies during such six month
period, within 30 days after Participant’s death). Notwithstanding the
foregoing, none of the Company, its Affiliates, officers, directors, employees,
or agents guarantees that this Agreement complies with, or is exempt from, the
requirements of Section 409A of the Code and none of the foregoing shall have
any liability for the failure of this Agreement to comply with, or be exempt
from, such requirements.

HSR FILINGS. If a filing is required pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), in connection with the
issuance to the Participant of any shares of Common Stock pursuant to this
Award, compliance with the requirements of the HSR Act shall be a condition
precedent to any such issuance.  In such event, the Company, on the one hand,
and the Participant, on the other hand, shall, prior to such issuance, (i) as
promptly as practicable, make, or cause or be made, all filings and submissions
required under the HSR Act, and (ii) use their commercially reasonable efforts
to obtain, or cause to be obtained, consent in respect of such filings and
submissions (or the termination or expiration of the applicable waiting period,
as applicable); provided,  however, any filing or submission fees required of
any person or entity in connection with any such filings or submissions required
under the HSR Act shall be paid by the Company.

[Signature page follows]

 



3

--------------------------------------------------------------------------------

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PHANTOM SHARES SUBJECT TO THIS
AWARD SHALL VEST AND BECOME SETTLED, IF AT ALL, ONLY DURING THE PERIOD OF
PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT
THROUGH THE ACT OF BEING GRANTED THIS AWARD). PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON
PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
PARTICIPANT’S CONTINUOUS SERVICE. Participant acknowledges receipt of a copy of
the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all of the terms and
provisions hereof and thereof. Participant has reviewed this Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of tax and
legal counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Participant hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with the Plan. Participant further agrees to notify the
Company upon any change in the address for notice indicated in this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATED:

 

 

 

 

 

SIGNED:

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule I 
Performance Condition for the Performance Period

The number of Target Phantom Shares that vest (if any) shall be determined by
the achievement of the metrics as shown in the chart below during the 5-year
period commencing January 1, 2017 and ending December 31, 2021 (the “Performance
Period”).    

Performance Delta (%)

   

Payout as a Percentage of the Target Restricted Stock Units

 

   

   

25% or greater

   

   

200%

   

   

20%

   

   

180%

   

   

15%

   

   

160%

   

   

10%

   

   

140%

   

   

5%

 

 

120%

 

 

0%

   

   

100%

   

   

-5%

   

   

80%

   

   

-10%

   

   

60%

   

   

-15%

   

   

40%

   

   

-20%

 

 

20%

 

 

-25% or greater

   

   

0%

   

   

 

Per the chart above, the number of Target Phantom Shares earned (if any) is
based on the Performance Delta. Following the end of each Measurement Period,
but in no event later than sixty (60) days following the end of such Measurement
Period (each such date, a “Vesting Date”), the Performance Delta for such
Measurement Period shall be determined and the results for each Measurement
Period shall be weighted 20%. In determining the level of performance achieved
and the number of Phantom Shares earned, the Committee will interpolate on a
straight-line basis between the points on the above chart and shall have the
discretion to adjust the number of Phantom Shares earned upward or downward, but
in no event shall more than 200% of the Target Phantom Shares be earned for the
entire Performance Period or 40% of the Target Phantom Shares for each
Measurement Period. In general, except as provided below with respect to certain
terminations of the Participant’s Continuous Service, the Participant must be
employed on the applicable Vesting Date in order to become vested in the
applicable portion of the Phantom Shares.

Termination of Employment:

If, prior to the end of the Performance Period, the Participant’s Continuous
Service terminated due to a Qualifying Termination, a Constructive Termination,
or the Participant’s death or Disability, the Participant shall become vested in
a pro-rata number of Phantom Shares determined as follows: (i) the number of
Phantom Shares that would otherwise become Vested Phantom Shares as of each
remaining Vesting Date based actual performance results for the applicable
Measurement Period multiplied by (ii) a fraction, the numerator of which is the
number of completed calendar days in the Performance Period prior to the date on
which the Participant’s Continuous Service terminates and the denominator of
which is the total number of calendar days the Performance Period.

Upon a termination of the Participant’s Continuous Service prior to the end of
an applicable Measurement Period other than due to a Qualifying Termination, a
Constructive Termination, or the Participant’s death

Schedule I - 1

--------------------------------------------------------------------------------

 



or Disability, all Unvested Phantom Shares then held by the Participant shall be
forfeited without consideration.

Change of Control:

Upon the occurrence of a Change of Control, prior to the end of the Performance
Period, the Participant shall become vested in any Unvested Phantom Shares for
each remaining Measurement Period equal to the greater of (x) the number of
Phantom Shares that would otherwise become Vested Phantom Shares based on actual
performance results for such Measurement Period determined as if the date of the
Change of Control is the last day of each remaining Measurement Period or (y)
the number of Target Phantom Shares for each remaining Measurement Period. For
purposes of this paragraph, such Vested Phantom Shares shall be settled no later
than the fifteenth (15th) day following the date of the Change of Control. 

For purposes of this Schedule I, the terms set forth below shall have the
following respective meanings:

“Beginning Company Share Price” shall be equal to the average closing price of a
share of Common Stock for the 10 trading days preceding the first day of the
Performance Period.

“Beginning Index Share Price” shall be equal to the average closing price of the
S&P Oil & Gas Exploration & Production Select Industry Index for the 10 trading
days preceding the first day of the Performance Period.

“Company Share Price Appreciation” shall be equal to the difference between (i)
the average closing price of a share of Common Stock for the 10 trading days
preceding the last day of the relevant Measurement Period, plus any dividends
paid during such Measurement Period, and (ii) the Beginning Company Share Price.

“Constructive Termination” shall mean (i) the assignment of a duty or duties to
Participant by the Board that are not commensurate with the position of
[__________________] or the Board’s material reduction in Participant’s duties;
provided, that, the foregoing occurs without Participant’s consent, and
provided, further, that, Participant has provided notice to an executive officer
of the Company (other than the Participant), with a copy to the Board, within
thirty (30) days after the initial occurrence of the event set forth in clause
(i) of Participant’s intention to terminate Participant’s Continuous Service due
to a Constructive Termination, and the Company has failed to cure such event to
the reasonable satisfaction of Participant within thirty (30) days after receipt
of notice thereof, or (ii) any reduction in Participant’s title or position as
[__________________] without Participant’s consent, provided, further, that,
Participant has provided notice to an executive officer of the Company (other
than the Participant), with a copy to the Board, within thirty (30) days after
such reduction of Participant’s intention to terminate Participant’s Continuous
Service due to a Constructive Termination, and the Company has failed to cure
such reduction to the reasonable satisfaction of Participant within thirty (30)
days after receipt of notice thereof. For the avoidance of doubt, grounds for
Participant to terminate Continuous Service due to a Constructive Termination
shall not exist if the events in (i) or (ii) above occur while Participant
controls, directly or indirectly, the Board or such events are initiated at the
direction of Participant (in which case consent shall be deemed to have been
given by Participant).

“Index Share Price Appreciation” shall be equal to the difference between (i)
the average closing price of the S&P Oil & Gas Exploration & Production Select
Industry Index for the 10 trading days

Schedule I - 2

--------------------------------------------------------------------------------

 

 

preceding the last day of the relevant Measurement Period, plus the volume
weighted average of dividends paid during such Measurement Period, and (ii) the
Beginning Index Share Price. 

“Measurement Period” shall mean the period beginning on January 1, 2017 and
ending on December 31st of the relevant calendar year within the Performance
Period.

“Performance Delta” shall be equal to the difference between (A)(i)the Company
Share Price Appreciation divided by (ii) the Beginning Company Share Price and
(B)(iii)the Index Share Price Appreciation divided by (iv) the Beginning Index
Share Price, with such difference expressed as a percentage.

“Qualifying Termination” shall mean a termination of Participant’s Continuous
Service by the Company other than due to Participant’s (i) commission of,
conviction for, plea of guilty or nolo contendere to a felony, or other material
act or omission involving dishonesty or fraud or (ii) gross negligence or
willful malfeasance.

Schedule I -3

--------------------------------------------------------------------------------